SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1280
CAF 15-01064
PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


IN THE MATTER OF STACI L. CASPER,
PETITIONER-RESPONDENT,

                      V                                            ORDER

JAMES R. SOCCIO, RESPONDENT-APPELLANT.
--------------------------------------
IN THE MATTER OF JAMES R. SOCCIO,
PETITIONER-APPELLANT,

                      V

STACI L. CASPER, RESPONDENT-RESPONDENT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT AND PETITIONER-
APPELLANT.

MICHAEL STEINBERG, ROCHESTER, FOR PETITIONER-RESPONDENT AND
RESPONDENT-RESPONDENT.

BRIAN P. DEGNAN, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered June 4, 2015 in proceedings pursuant to Family
Court Act article 6. The order adjudged that if James R. Soccio
failed to complete his substance abuse evaluation within 45 days of
the court’s decision of May 7, 2015, his visitation shall be suspended
until an evaluation is completed.

     It is hereby ORDERED   that said appeal insofar as it concerns
visitation is unanimously   dismissed (see Matter of Green v Green, 139
AD3d 1384, 1385), and the   order is otherwise affirmed without costs
for reasons stated in the   decision at Family Court.




Entered:    December 23, 2016                    Frances E. Cafarell
                                                 Clerk of the Court